By the Court,
Lord, J.:
This is a suit brought to enforce a lien under the provisions of the act of the legislature of 1874, entitled “An act to provide for liens of mechanics, laborers, material-men, and others, and prescribing the manner of their enforcement.” The plaintiffs, H. D. & H. P. McGuire, claim a lien as subcontracted for painting in and about the construction of a building by defendant Joseph Monroe, original contracter for defendant Charles Logus, the owner of such building. The objection is that the plaintiffs failed to notify the owners of the building of the nature and extent of their claim until after the building had been completed and accepted according to the terms of the contract, and the *234last payment had become due for the construction thereof. The court below found that the building was completed and accepted on the eighteenth .day of July, 1881, and rendered judgment for the defendants.
The question here is simply one of fact. Without going into details, it is sufficient to say that we have examined the testimony and reached the conclusion therefrom that the judgment must be affirmed.